DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The claims are amended as follows.
28. (Canceled)
30. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 16 – 27 and 29 are allowed.
The closest prior art of record, the combination of Mann et al. (U.S. Patent Publication No. 2021/0342785) and Borchetta et al. (U.S. Patent Publication No. 2017/0103432), and none of the prior art of record discloses or suggests, alone or in combination, a method for generating synthetic data from an aggregate dataset related to a plurality of entities, the method comprising: defining a set of personas, wherein the set of personas is defined based on a number of the plurality of entities and/or a type of at least one of the plurality of entities; selecting a network generation model based on the defined set of personas and the aggregate dataset related thereto; generating a network topology comprising nodes and links between nodes using the selected network generation model, wherein a node represents one of the personas in the set of personas, and wherein a link is between two nodes, the link representing one or more transactions between the personas represented by the two nodes; and generating the synthetic data including information about distribution of the one or more transactions based on the created network topology and the aggregate dataset. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451